Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 11-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,704,425. Although the conflicting claims are not identical, they are not patentably distinct from each other. While the claims of the '425 patent are not identical to the instant claims, the claims of the '425 patent nevertheless anticipate instant claims 11-20. Anticipation is the epitome of obviousness.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Heinrich (US 2806551) in view of Stinessen et al (US 20120103188; hereinafter Stinessen).
As regarding claim 1, Heinrich discloses the claimed invention for an assembly (figs. 1-2 and 7) for removing particles from a fluid stream, comprising: a first particle remover having a particle separator (12) separating the fluid stream into a first reduced-particle stream and a particle-laden stream, and comprising a main flow outlet (16) emitting the first reduced-particle stream and a scavenge flow outlet (23) emitting the particle-laden stream; a second particle remover (22) fluidly coupled to the scavenge 
Heinrich does not disclose a venturi having a low pressure inlet fluidly coupled to the return outlet.  Stinessen teaches a venturi (6 of fig. 5) having a low pressure inlet fluidly coupled to the return outlet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a venturi having a low pressure inlet fluidly coupled to the return outlet as taught by Stinessen in order to enhance assembly performance.
As regarding claim 2, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention for wherein the venturi (Stinessen - 6 of fig. 5) comprises a constricted section (inherent because of venturi) of a conduit downstream of the return outlet.
As regarding claim 3, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention except for wherein the second particle remover comprises a filter.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the second particle remover comprises a filter in order to enhance assembly performance, since it was known in the cyclonic separator art as shown in Kim et al (US 7582129 – 361 of fig.3).
As regarding claim 4, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention except for wherein the filter is configured to capture particles greater than 0.01 microns in size.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
As regarding claim 5, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention except for wherein the filter comprises a filter media of porous ceramic, porous metal, metal foam, metal fiber, ceramic fiber, metal honeycomb, or ceramic honeycomb.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the filter comprises a filter media of porous ceramic, porous metal, metal foam, metal fiber, ceramic fiber, metal honeycomb, or ceramic honeycomb in order to enhance assembly performance, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
As regarding claim 6, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention for wherein the first particle remover comprises a centrifugal separator (12).
As regarding claim 7, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention for wherein the second particle remover comprises an inertial separator (22).
As regarding claim 8, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention except for wherein the inertial separator comprises a swirler located within the fluid stream and imparting a 
As regarding claim 9, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention for wherein the inertial separator comprises a deswirler (Breslove – “B” of fig. 1) located downstream of the swirler and removing the tangential velocity from the fluid stream.
As regarding claim 10, Heinrich as modified discloses all of limitations as set forth above. Heinrich as modified discloses the claimed invention for wherein the swirler comprises one of a plurality of swirl vanes, and the deswirler comprises one of a plurality of deswirl vanes (Breslove – “B” of fig. 1).
Claims 11-15 are also rejected with similar reasons as stated in claims 1-2 and 5-7 above.
Claims 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stinessen et al (US 20120103188; hereinafter Stinessen) in view of Heinrich (US 2806551).
As regarding claim 16, Stinessen discloses the claimed invention for an assembly for removing particles from a fluid stream, comprising: a first particle remover 
Stinessen does not disclose a second particle remover fluidly coupled to the scavenge flow outlet. Heinrich teaches a second particle remover (22) fluidly coupled to the scavenge flow outlet.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide a second particle remover fluidly coupled to the scavenge flow outlet as taught by Heinrich in order to enhance assembly performance.
Stinessen as modified discloses the second particle remover comprising a return outlet (4) emitting a second reduced-particle stream; and a venturi (6 or 8) fluidly coupling the first particle remover (1”) and the second particle remover (Heinrich - 22).
As regarding claim 17, Stinessen as modified discloses all of limitations as set forth above. Stinessen as modified discloses the claimed invention for wherein the venturi (8 of fig. 5) comprises a convergent section, a divergent section, a throat (Stinessen – where 4 intersect with 5 at venturi 8) between the convergent section and the divergent section, with a high-pressure inlet located at the convergent section and a low-pressure inlet located at the throat.  
As regarding claim 18, Stinessen as modified discloses all of limitations as set forth above. Stinessen as modified discloses the claimed invention for wherein the first particle remover (1”) is fluidly coupled to the high-pressure inlet and the second particle remover (Heinrich - 22) is fluidly coupled to the low-pressure inlet.
As regarding claim 19, Stinessen as modified discloses all of limitations as set forth above. Stinessen as modified discloses the claimed invention for wherein the 
As regarding claim 20, Stinessen as modified discloses all of limitations as set forth above. Stinessen as modified discloses the claimed invention for wherein the venturi further comprises an outlet emitting a combined fluid stream (combine at 8) defined by a mixture of the particle-laden stream from the scavenge flow outlet (pipe 4) and the second reduced-particle stream from the return outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi Kelley can be reached on 5712701831.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DUNG H BUI/           Primary Examiner, Art Unit 1773